IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                                 April 22, 2015 Session

              STATE OF TENNESSEE v. DEANDRE D. RUCKER

                Appeal from the Criminal Court for Davidson County
                    No. 2012-A-471    Mark J. Fishburn, Judge


                  No. M2014-00742-CCA-R3-CD – Filed July 9, 2015



The defendant, Deandre D. Rucker, was convicted of first degree premeditated murder
and sentenced to life imprisonment. On appeal, he argues that the trial court erred in
denying his motion to sever, the evidence is insufficient to sustain the conviction, and the
court erred in denying a motion for a mistrial or a cautionary instruction because of
prosecutorial misconduct during the State‟s closing argument. Following our review, we
conclude that the defendant‟s first two assignments of error are without merit. However,
we agree that the State‟s closing argument was improper to such a degree that we reverse
the judgment of the trial court and remand for a new trial.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Reversed
                         and Remanded for a New Trial

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and ROGER A. PAGE, JJ., joined.

Jeffrey A. DeVasher and Emma Rae Tennent (on appeal) and Georgia Sims and Aisha
McWeay (at trial), Assistant Public Defenders, for the Appellant, Deandre D. Rucker.

Herbert H. Slatery III, Attorney General and Reporter; Clark B. Thornton, Senior
Counsel; Glenn R. Funk, District Attorney General; and Rob McGuire and Dina
Shabayek, Assistant District Attorneys General, for the Appellee, State of Tennessee.

                                        OPINION

                                         FACTS
        The defendant and a co-defendant, Quincy Terrell Brando Sharpe, were convicted
of first degree premeditated murder as the result of the shooting death of Demetrius O.
Riley. We consider in this matter only the direct appeal of Mr. Rucker.

        The State‟s first witness, Evelyn Carter, testified that in October 2009 her
seventeen-year-old grandson, Darius Rucker, who was not related to the defendant, lived
with her in Nashville. On October 8, 2009, around 1:30 p.m., she was sitting outside her
house, drinking coffee, when the co-defendant, Quincy Sharpe, who was a friend of her
grandson‟s, came to her house looking for him, but he was still at school. Between 2:30
and 2:45 p.m., an orange Pontiac, driven by a man she later identified as the defendant,
stopped in front of her house. Mr. Sharpe, who appeared to know the driver, got into the
car, which then left. Between 3:15 and 3:30 p.m., Mr. Sharpe returned to her house,
again as a passenger in the orange car, and now was “[s]cary looking.” She said that Mr.
Sharpe‟s “eyes were big,” and when she asked, “[W]hat the hell have you done?” he
replied, “Uh, nothing, uh, nothing.” Mr. Sharpe asked if he could go inside the house and
wash his hands and whether she “had some bleach he could use.” He took off the shoes
he was wearing and put on another pair from her grandson. She overheard Mr. Sharpe‟s
telling her grandson that “he had shot Deboskey,” a name she did not recognize. He
further told her grandson that “when he shot him he fell and he hit him, he fell, he went
over and shot him again and stood there and looked at the blood run out of his mouth.”
Approximately twenty minutes later, when the “helicopters w[ere] all flying around,” Mr.
Sharpe called the defendant, saying he “needed to get rid of that orange car,” as well as
the gun. She said she did not give this information to the police because she feared for
her and her grandson‟s safety.

       On cross-examination, the witness acknowledged she had not seen Mr. Sharpe
with a gun on October 8, 2009, nor did he appear to have any blood on him that day.
She said that she assumed Mr. Sharpe told the defendant to get rid of the orange car and
the gun because she had seen the defendant driving the car.

        Sammeca Hall testified that the day the victim, also known as Deboskey, was shot,
she had been sitting outside on her porch. She saw an orange car driven by the
defendant, with one passenger. She heard them saying that “they was gonna handle some
whacks,” which she thought “could mean anything,” including that retribution was about
to be had. She said that about thirty to forty minutes after the orange car pulled away, she
learned that someone had been shot. On cross-examination, she acknowledged that the
passenger in the orange car was not Mr. Sharpe but, rather, her boyfriend at the time,
William Stokes. She said that the reason she believed the defendant was driving the
vehicle was because she had seen him driving it before, and there was no other vehicle on
the street like it. She said that the orange car belonged to the mother of the defendant‟s
child.
                                            -2-
       Charles Mount, Jr., testified that he was currently incarcerated because of a federal
drug trafficking conviction and, previously, had been a cellmate of Mr. Sharpe, who said
that he had shot a man three times and “then ran up on him and shot him some more.”

       Antonio Flenoy testified that around 3:00 p.m. on October 8, 2009, he was
walking with the victim, who was a friend, as a burnt orange Pontiac Grand Am drove
past them. Five to ten minutes later, “a little dude come down the hill and g[o]t behind
[them] and started shooting.” He said he did not get a good look at the shooter‟s face.
Mr. Flenoy “struck out running” and saw the victim hit the ground.

       Sergeant Noble Taylor said that he had been employed by the Metro Nashville
Police Department for eleven years. He said that on August 7, 2009, he stopped an
orange Pontiac being driven by the defendant and issued a traffic citation to him.

       Dr. Thomas Deering testified that he was a forensic pathologist and that the victim
had eight separate gunshot wounds to his torso. Three of these wounds were tangential or
superficial, and two likely would have been fatal.

       Pat Postiglione testified that he had retired as a sergeant from the Metro Nashville
Police Department Cold Case Unit. He said that in October 2010, he received an email
from, and later spoke with, Evelyn Carter regarding the victim‟s murder. Ms. Carter told
him that the defendant, driving an orange vehicle, came by her house and picked up Mr.
Sharpe a few hours before the victim was killed. As those involved in the matter, she
gave the names of the defendant and the co-defendant and of “Chill Will,” whose real
name was William Stokes.

       Marquita Winters testified that she had five children, one of whom had been
fathered by the victim, whose nickname was Deboskey. She said that she was acquainted
with both the defendant and his co-defendant. About a year after the victim was killed,
the co-defendant told her that he was the one who killed the victim and that he would
take care of the victim‟s son as if he were the father.

        Norris Tarkington testified that, at the time of trial, he was an investigator
employed by the Davidson County District Attorney‟s Office and previously had been a
member of the Metro Nashville Police Department Cold Case Unit. He said that he went
to the scene of the homicide the day it occurred. The weapon used by the shooter had not
been recovered. In January 2011, while he was a member of the cold case unit, the case
was assigned to him. He spoke with Evelyn Carter, who told him of her knowledge
regarding the homicide. She told him that she feared for her safety as a result of the

                                            -3-
crime, and he advised her not to tell others that she was cooperating. Ms. Carter said that
she had moved out of state because of the crime.

      Investigator Tarkington further testified that he interviewed William Mount, who
had been housed in the same pod as the co-defendant. The co-defendant confessed to
Mount that he shot the victim.

      Following this testimony, the State rested its case-in-chief.

       The co-defendant, Quincy Terrell Brando Sharpe, testified that on October 8,
2009, he was at the house of Evelyn Carter, waiting for her grandson to return home
when an orange car arrived, driven by William Stokes, with Steve Kimbrough as a
passenger. Mr. Stokes told Mr. Sharpe that he needed his “strap,” meaning that he
wanted the co-defendant to get Mr. Stokes‟s gun, which he did. He denied that he asked
Evelyn Carter for bleach, washed his hands with bleach while at her house, or took tennis
shoes from her grandson. Additionally, he denied telling Marquita Winters that he shot
the victim. He further denied shooting the victim or even knowing him, explaining that
he was at Evelyn Carter‟s house when the shooting occurred. On cross-examination, he
acknowledged that, at the time of trial, both Mr. Stokes and Mr. Kimbrough were dead.
He denied that he confessed the killing to Charles Mount.

         Jamie Nelson testified that she was the defendant‟s mother-in-law. She first met
him in September 2009, while taking a leave from a drug rehabilitation program because
her daughter had been seriously injured in an automobile accident. She was living with
the defendant and her daughter in October 2009 to help take care of her bedridden
daughter. She said that the defendant worked the evening shift at a Krystal restaurant,
leaving for work between 3:30 and 4:00 p.m., and, on a typical day, would remain at
home to help care for her daughter until he had to leave for work. Ms. Nelson had no
events listed on her calendar for the day of the shooting, so it would have been a typical
day. She did not recall the defendant‟s being gone for a long period that day. She
acknowledged that he drove an orange Pontiac at that time. In the month prior to the
trial, she and the defendant spoke several times by telephone.

      As a rebuttal witness, the State called Michelle Ray, an investigator with the
Davidson County Sheriff‟s Office, who said that the defendant had used the identification
numbers of other jail inmates to place calls to Ms. Nelson, and that, in them, the
defendant and Ms. Nelson discussed various matters, including her testimony at the
upcoming trial.




                                            -4-
                                          ANALYSIS

               I. Prosecutorial Misconduct During Closing Argument

       Since our reversal of this conviction is based upon the State‟s final argument, we
will review this issue first.

       Prior to trial, the court denied the defendant‟s motion for a severance. The
defendant then filed a motion to reconsider, apparently prompted by the State‟s
“supplemental discovery response containing information regarding [the defendant‟s]
alleged gang affiliation and social media presence.” Subsequently, the trial court entered
an amended memorandum opinion describing additional information which the State had
provided:

             The State produced hard copies of information taken from [the
      defendant‟s] Facebook and Twitter accounts. The Facebook account is set
      up more as a music page than a personal page and lists the administrator as
      “Dread Head Drezzy.” A picture of [the defendant] is next to the name.
      Additionally, the contact information lists “D. Rucker” as the only person
      to contact and lists Mr. Rucker‟s personal phone number.

              The Twitter account is titled “Tha Real Drezzy 615” with a photo of
      [the defendant‟s] head as the main picture and the caption “Dread Head
      Drezzy.” The page describes the person as a “tattoo artist” as well as an
      “Audio Engineer/Hip Hop Artist/Producer/Musician.” The page also
      contains photos of [the defendant] and a link to a song titled “Duk Down.”
      When the link is opened, another photo of [the defendant] appears with
      “Drezzy” on the picture and the song is played. Some of the lyrics to the
      song include: “when you see me you better move around”; “you better
      duck down cause I‟m shootin‟ round”; “I‟m gonna gun „em down”; “you‟ll
      be lyin‟ on a stretcher, I‟ll be lyin‟ to a detective”; and “three holes in his
      face like a mask.”

             The State also presented documents from the Davidson County
      Sheriff‟s Office indicating that [the defendant] had admitted in May, 2006,
      that he had been a member of the 5-2 Hoover Gangster Crip since the age
      of eighteen (18). Drawings done by [the defendant] showed words and
      symbols reflecting gang affiliation e.g. “hoover,” “crip,” and “HGC.”

       In again denying the motion to sever, the court then instructed how the defendant‟s
alleged gang affiliation was to be dealt with at trial:
                                            -5-
                The question then is whether [the defendant] is entitled to a
        severance based solely on Mr. Sharpe‟s admission that he committed the
        homicide to gain rank within the gang. Although the State agrees to redact
        any reference in the statement to [the defendant], the argument is still made
        that the gang reference will have a spill-over effect on Mr. Rucker, if for no
        other reason than the jury will assume he is a gang member because of his
        association with Mr. Sharpe. However, the court is confident that this
        concern can be properly and adequately addressed by providing the jury
        with a limiting instruction that evidence of Mr. Sharpe‟s gang activity
        cannot be considered or used by them in their deliberations of [the
        defendant]. Of course, in doing so, the State is precluded from arguing
        directly or by inference any gang affiliation of [the defendant] as there
        exists no evidence to support any such argument.

               Accordingly, the court respectfully denies the motion to sever with
        the clear directive that the State is prohibited in any manner arguing or
        suggesting that Mr. Sharpe‟s admitted gang affiliation has any relevance to
        [the defendant]. Further, the court will give the jury a limiting instruction
        on the use of this evidence after it is introduced and in the final jury charge.

       Later, in his pretrial Motion in Limine #3, the defendant requested a broad bar
against the State‟s use, in any fashion, of material obtained from the defendant‟s
Facebook or Twitter account, including “any music purported to be written and/or
produced by him.” The motion concluded:

               In addition, [the defendant] requests that none of this information be
        presented to the jury in any form at any time, including during the State‟s
        opening or closing argument, during Mr. Quincy Sharpe‟s opening or
        closing argument, or jury selection at any time.

       Subsequently, at a hearing on the defendants‟ various pretrial motions, the
prosecutor orally responded to Motion in Limine #3 that “[a]s much as I would appreciate
being able to use number three, I think the Court has really already ruled on those kinds
of things.”

       At trial, the State‟s rebuttal argument concluded with the prosecutor‟s discussing
his fondness for rap music, including a partial recitation1 of the lyrics of “Duk Down,”
        1
           The lyrics quoted by the State are in italics. Although it is not apparent from the trial transcript,
this court was advised during oral argument that these rap lyrics were displayed to the jury during closing
argument.
                                                      -6-
the rap song from the defendant‟s social media page, with the State asserting, apparently,
that these words explained why the co-defendant killed the victim:

              I don‟t know if this is going to come as a surprise, but I really like
      rap music, I always have, Snoop Dogg, Jay-Z, now Drake and some others,
      and I have them because the artistry of that music form can transport me to
      places that I don‟t know about. They can describe with vivid, even
      brutality, things that are foreign to my experience, things that I don‟t know
      about. There are obviously like any song anywhere in the world, there are
      good things, songs about good things and songs about bad things, there are
      songs that don‟t have anything to do with rap about good things and bad
      things, it‟s the difference between Good Vibrations and Folsom Prison
      Blues. It‟s the difference between Nothing but a G thing and a song about
      somebody getting killed. But music can take us to a different place and it
      can explain things that we have a hard time explaining ourselves. There‟s a
      local rapper who doesn‟t . . . have anything to do with this case, it‟s just I
      heard it, he‟s local, and describe this lyric. And it‟s got some rough
      language and I apologize it says, “Niggas wanna play, so they going down.
      Niggas wanna beef, so I cut „em down. When you see me, you better move
      around unless you want to duk down.” That‟s why you drive an orange car.
      That‟s why you get your little man to do it for you. “If you see me, you
      better move around.” Three o‟clock in the afternoon on a Thursday, don‟t
      matter, bunch of people, I‟ll get ya, I‟m gonna be feared, I‟m to be
      respected, and so when you get caught up, you won‟t put my name in it,
      you‟ll put the name in it of the two dead guys. It is something
      incomprehensible, but we know that there are rough men out there ready to
      do violence, and they do violence when people fear them. It still doesn‟t
      give us a good reason why. It is cold comfort to [the victim‟s family].

        Following these statements, the State delivered concluding remarks, which occupy
less than a page of the transcript. The defense then requested a bench conference, at
which defense counsel sought a mistrial, one of the bases for which was the State‟s
recitation of and arguments regarding the rap lyrics. After arguments of counsel as to this
oral motion, the trial court ruled that “none of those things are grounds for a mistrial or
even to give a curative instruction to the jury.”


        The State argues on appeal that although the issue of prosecutorial misconduct for
this rebuttal argument was raised and argued in the motion for new trial, it was waived by
the defendant because no objection was made until the State‟s rebuttal argument had
concluded.

                                            -7-
       The failure to object to closing argument at trial waives consideration of an issue
on appeal. See Tenn. R. App. P. 36(a); State v. Stephenson, 195 S.W.3d 574, 601 (Tenn.
2006); State v. Little, 854 S.W.2d 643, 651 (Tenn. Crim. App. 1992) (holding that the
defendant‟s failure to object to the State‟s alleged misconduct during closing argument
waives that issue). As we will explain, we conclude that this argument was not waived.
The State represented at a pretrial motion in limine hearing, which had included the
defendant‟s request that the State not use the rap lyrics in question “in any fashion”
during the trial, including final argument, that “[a]s much as [the State] would appreciate
being able to use” these lyrics, the court had already ruled on the matter. Then, at nearly
the end of the State‟s rebuttal argument, the State recited the rap lyrics, complete with
racial epithets. One paragraph later, according to the transcript, the State‟s rebuttal
argument was concluded and the defense then objected to use of the lyrics and asked for a
mistrial, which the court denied and declined also to give a curative instruction. Because
of the State‟s placement of its improper argument and earlier misleading representation
regarding the lyrics, we conclude that the defendant has not waived this issue.

       Tennessee courts “have traditionally provided counsel with a wide latitude of
discretion in the content of their final argument” and trial judges with “wide discretion in
control of the argument.” State v. Zirkle, 910 S.W.2d 874, 888 (Tenn. Crim. App. 1995).
A party‟s closing argument “must be temperate, predicated on evidence introduced
during the trial, relevant to the issues being tried, and not otherwise improper under the
facts or law.” State v. Middlebrooks, 995 S.W.2d 550, 557 (Tenn. 1999). The five
generally recognized areas of prosecutorial misconduct in closing argument occur when
the prosecutor intentionally misstates the evidence or misleads the jury on the inferences
it may draw from the evidence; expresses his or her personal opinion on the evidence or
the defendant‟s guilt; uses arguments calculated to inflame the passions or prejudices of
the jury; diverts the jury from its duty to decide the case on the evidence by injecting
issues broader than the guilt or innocence of the accused under the controlling law or by
making predictions on the consequences of the jury‟s verdict; and intentionally refers to
or argues facts outside the record, other than those which are matters of common public
knowledge. State v. Goltz, 111 S.W.3d 1, 6 (Tenn. Crim. App. 2003).

       Tennessee Rule of Criminal Procedure 29.1(b) allows a closing argument to
address any evidence introduced at trial. In addition to addressing the evidence, parties
may also argue “reasonable inferences.” State v. Chico McCracken, No. W2001-03176-
CCA-R3-CD, 2003 WL 1618082, at *8 (Tenn. Crim. App. Mar. 24, 2003), perm. app.
denied (Tenn. Sept. 2, 2003). When there is improper argument, the court must
determine whether the inflammatory statement negatively impacted the defendant. To
measure this impact, five factors should be considered: (1) the facts and circumstances of
the case; (2) any curative measures undertaken by the court and the prosecutor; (3) the
                                            -8-
intent of the prosecution; (4) the cumulative effect of the improper conduct and any other
errors in the record; and (5) the relative strength or weakness of the case. Goltz, 111
S.W.3d at 5-6 (citing Judge v. State, 539 S.W.2d 340, 344 (Tenn. Crim. App. 1976)).

       We conclude that the State committed prosecutorial misconduct by this portion of
the rebuttal argument. Racial insults are not permissible simply because they were in
material quoted by the speaker and the words of a “local rapper who doesn‟t . . . have
anything to do with this case.” The racial epithets appear to have had no purpose other
than to place the defendant in a bad light, appeal to racial prejudice, and, apparently,
suggest the defendant occupied a position superior to that of the co-defendant, the
defendant getting his “little man” to commit the killing. No attempt was made by the
State to tie the violent and belligerent attitude of the rap lyricist to specific actions of the
defendant. It is particularly puzzling why, after the defendant had asked at the hearing on
his motion in limine that the State would not utilize the rap lyrics in any fashion, to which
the State appeared to agree, the State would later quote those very lyrics in the rebuttal
argument.

       Next, we will determine the effect of this misconduct. The State‟s case against the
defendant was circumstantial, and not overwhelming. In its earlier ruling on the
defendant‟s motion to sever, the trial court determined, regarding the State‟s arguing
“directly or by inference any gang affiliation” of the defendant, that the State was
prohibited from “in any manner arguing or suggesting that [the co-defendant‟s] admitted
gang affiliation has any relevance to [the defendant].” The court continued in this ruling
that the jury would be given “a limiting instruction on the use of this evidence after it is
introduced and in the final jury charge.” However, at the conclusion of the trial, the court
both declined to give a limiting instruction as to the rap lyrics or to grant a mistrial. As
for the intent of the State in making this argument, given its timing in the trial, we can
only conclude that it was meant to bolster the State‟s case in such a way and at a time that
the defendant could not respond. See State v. Jackson, 444 S.W.3d 554, 592 (Tenn.
2014) (“[T]he impermissible comment [by the State] came at a critically important
juncture in the trial -- the prosecution‟s final, rebuttal argument to the jury. The defense
had no opportunity to respond to the argument.”).

       Accordingly, we conclude that the State‟s argument constituted prosecutorial
misconduct for which the appropriate remedy, given the circumstantial nature of the
State‟s proof, is to reverse the conviction and remand for a new trial.




                                              -9-
                              II. Sufficiency of the Evidence

       Although we have concluded that the conviction should be reversed, because of
the likelihood of further appellate review of this matter, we will review the defendant‟s
arguments that the convicting evidence is insufficient to sustain the conviction.

       When the convicting evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also
Tenn. R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or
jury shall be set aside if the evidence is insufficient to support the findings by the trier of
fact of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92
(Tenn. 1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992). The
same standard applies whether the finding of guilt is predicated upon direct evidence,
circumstantial evidence, or a combination of direct and circumstantial evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990).

       A criminal offense may be established entirely by circumstantial evidence. State
v. Majors, 318 S.W.3d 850, 857 (Tenn. 2010). It is for the jury to determine the weight
to be given the circumstantial evidence and the extent to which the circumstances are
consistent with the guilt of the defendant and inconsistent with his innocence. State v.
James, 315 S.W.3d 440, 456 (Tenn. 2010). In addition, the State does not have the duty
to exclude every other reasonable hypothesis except that of the defendant‟s guilt in order
to obtain a conviction based solely on circumstantial evidence. See State v. Dorantes,
331 S.W.3d 370, 380-81 (Tenn. 2011) (adopting the federal standard of review for cases
in which the evidence is entirely circumstantial).

       All questions involving the credibility of witnesses, the weight and value to be
given the evidence, and all factual issues are resolved by the trier of fact. See State v.
Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury,
approved by the trial judge, accredits the testimony of the witnesses for the State and
resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474,
476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

              This well-settled rule rests on a sound foundation. The trial judge
       and the jury see the witnesses face to face, hear their testimony and observe
       their demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be
       given to the testimony of witnesses. In the trial forum alone is there human

                                             -10-
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so
that on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

      First degree murder, of which the defendant was convicted, is defined as “[a]
premeditated and intentional killing of another.” Tenn. Code Ann. § 39-13-202(a)(1)
(2010). “Premeditation” is

       an act done after the exercise of reflection and judgment. "Premeditation"
       means that the intent to kill must have been formed prior to the act itself. It
       is not necessary that the purpose to kill pre-exist in the mind of the accused
       for any definite period of time. The mental state of the accused at the time
       the accused allegedly decided to kill must be carefully considered in order
       to determine whether the accused was sufficiently free from excitement and
       passion as to be capable of premeditation.

Id. § 39-13-202(d).

       The State‟s theory was that the defendant was criminally responsible for the acts
of his co-defendant, and the trial court instructed the jury as to criminal responsibility.
As to this, Tennessee Code Annotated section 39-11-402 provides:

             A person is criminally responsible for an offense committed by the
       conduct of another, if:

              (1) Acting with the culpability required for the offense, the person
       causes or aids an innocent or irresponsible person to engage in conduct
       prohibited by the definition of the offense;

               (2) Acting with intent to promote or assist the commission of the
       offense, or to benefit in the proceeds or results of the offense, the person
       solicits, directs, aids, or attempts to aid another person to commit the
       offense; or

             (3) Having a duty imposed by law or voluntarily undertaken to
       prevent commission of the offense and acting with intent to benefit in the
                                            -11-
       proceeds or results of the offense, or to promote or assist its commission,
       the person fails to make a reasonable effort to prevent commission of the
       offense.

Id.

       Criminal responsibility is not a separate offense but “solely a theory by which the
State may prove the defendant‟s guilt of the alleged offense, . . . based upon the conduct
of another person.” State v. Lemacks, 996 S.W.2d 166, 170 (Tenn. 1999).

        Taken in the light most favorable to the State, Evelyn Carter testified that, between
2:30 and 2:45 p.m. the day of the homicide, the defendant, driving an orange Pontiac,
stopped by her house and motioned to the co-defendant, who got into the car. Antonio
Flenoy testified that he was walking with the victim at approximately 3:00 p.m. when
they were approached from behind by a man he did not know, who shot the victim as
Flenoy ran away. He said that five to ten minutes before the shooting, an orange Pontiac
had passed by them. When the co-defendant returned to Ms. Carter‟s house thirty to
forty-five minutes later, he was “[s]cary looking” and told Ms. Carter‟s grandson that he
had shot “Deboskey.” Marquita Winters later testified that “Deboskey” was the victim‟s
nickname. Ms. Carter also said that she heard the co-defendant make a telephone call,
saying to get rid of the orange car and the gun. She assumed he was talking to the
defendant because he had been driving an orange car. Sammeca Hall testified she saw
Williams Stokes, her boyfriend, as a passenger in the orange vehicle before the shooting
and heard him say they were going to “handle some whacks.” She assumed the driver
was the defendant because he had such a car.

      As additional proof that the defendant drove an orange Pontiac, Sergeant Noble
Taylor testified that, on August 7, 2009, the defendant was driving this vehicle when he
was stopped for a traffic violation. After the victim in this matter had been killed, the
defendant was stopped for another traffic violation on November 21, 2009. The co-
defendant confessed killing the victim to Charles Mount, his cellmate, and to Marquita
Winters, a friend.

      Considering this evidence as a whole, we conclude that a reasonable jury could
have found that the defendant was criminally responsible for the acts of the co-
defendant‟s killing the victim.

                                      III. Severance

      The defendant argued both at trial and on appeal that the trial court erred in
denying his motion to sever his case from that of his co-defendant. The defendant argues
                                            -12-
that the trial court should have granted his severance motion, pursuant to Tennessee Rule
of Criminal Procedure 14, which sets out options available when the State intends to
introduce at a joint trial the statement of one of the defendants:

             (A) a joint trial at which the statement is not admitted in evidence or
      at which, if admitted, the statement would not constitute error;

             (B) a joint trial at which the statement is admitted in evidence only
      after all references to the moving defendant have been deleted and if the
      redacted confession will not prejudice the moving defendant; or

             (C) severance of the moving defendant.

Tenn. R. Crim. P. 14(c)(1).

As the defendant explains, the trial court decided to follow option (B), by requiring that
the State redact references to the defendant in the version of the co-defendant‟s statement
presented to the jury.

        “The decision to sever criminal defendants is wholly within the discretion of the
trial court,” State v. Mickens, 123 S.W.3d 355, 383 (Tenn. Crim. App. 2003) (citing State
v. Maddox, 957 S.W.2d 547, 556 (Tenn. Crim. App. 1997), “and cannot be interfered
with absent „clear abuse.‟” Mickens, 123 S.W.3d at 383 (quoting State v. Howell, 34
S.W.3d 484, 491 (Tenn. Crim. App. 2000)). This court has held, “[w]here a motion for
severance has been denied, the test to be applied in determining whether the trial court
abused its discretion is whether the defendant was „clearly prejudiced‟ in his defense as a
result of being tried with his codefendant[s].” State v. Price, 46 S.W.3d 785, 803 (Tenn.
Crim. App. 2000). Therefore, we must determine whether the defendants were clearly
prejudiced by the trial court‟s denial of their motion to sever.

       The trial court explained in a lengthy and detailed amended memorandum opinion,
setting out the positions of both parties, why the defendant‟s severance motion would be
denied and how the court planned to deal with trial problems envisioned by the
defendant. Previously, we have set out the court‟s ruling and rationale in denying the
defendant‟s severance motion. In brief, the court ordered that the State could not argue
“directly or by inference any gang affiliation” of the defendant or argue or suggest that
the co-defendant‟s gang affiliation was relevant to the defendant.

        Normally, in determining whether a court erred in denying a severance motion, we
would review the trial record to see whether the defendant had been prejudiced by the
joint trial. In the present appeal, however, we cannot do so, for the State, by suggestive
                                           -13-
questions and arguments, implied that the slaying was gang-related. For instance, in
cross-examining the co-defendant, the State asked if he was not trying “to protect” the
defendant. When the co-defendant denied that that was the case, the State then asked if it
was not “easier to go to prison as a soldier than a snitch.” Previously, we have concluded
that the State‟s rebuttal argument constituted prosecutorial misconduct. Thus, while we
conclude that the trial court did not abuse its discretion in denying the motion to sever,
because of the State‟s not abiding by the order, the defendant was prejudiced.

      Accordingly, we affirm the trial court‟s determination to deny the severance
motion but reverse the judgment and remand for a new trial because of the State‟s
misleading the court, violating the severance order, and committing prosecutorial
misconduct during closing arguments.

                                    CONCLUSION

      Based upon the foregoing authorities and reasoning, we reverse the judgment of
conviction and remand the matter for a new trial.


                                                  _________________________________
                                                  ALAN E. GLENN, JUDGE




                                           -14-